 



Exhibit 10.67
Amendment No. 1 to
OEM Supply and Purchase Agreement
     This is an Amendment to the OEM and Purchase Agreement for Purchase and
Sale (the “OEM Agreement”) made as of the date indicated below between Cardiac
Science Inc. (“CSI”) and Nihon Kohden Corporation (“NK”).
Date of the OEM Agreement (“Agreement”): March 1, 2002
     Effective Date of this Amendment No. 1: March 16, 2005.
     CSI and NK hereby agree as follows:
     1. Prices. Section 8.1 shall be replaced with the following:
     The prices for the Products shall be as set forth in Appendix 2 and unless
expressly otherwise agreed by the Parties CSI shall sell and NK shall purchase
the Products at those prices.
     2. CSI Product Changes. Section 5.5 shall be replaced as follows:
     CSI shall inform about any material changes of specification or any other
material changes to the Products at least 180 days prior to their
implementation. If any proposed modification might affect the performance,
quality or functioning of the critical component of Products or the approvals,
permissions, consents or licenses applicable to them, CSI shall not modify the
Products unless NK has given its consent to the modification in writing. If NK
gives its consent to the proposed modification, the modified Products shall
replace the prior version of the Products and the terms and conditions of this
Agreement shall continue to apply. If the modified Products are not acceptable
to NK, CSI shall, if feasible, continue to deliver to NK unmodified Products.
     Concerning the Electrodes, if the modification relates to a change in the
gel material, CSI shall provide NK with the modification notice and
biocompatibility data at least 180 days prior to the proposed date of shipment
of the modified Electrodes.
     3. Out of warranty service. Section 5.6 shall be replaced as follows:
     With respect to out-of-warranty product returns, CSI shall agree to repair
the out of warranty Product for a period of at least [*] from the date of
delivery by CSI of the Product. NK shall contact CSI and inform CSI of the
relevant information and request a returned goods authorization and upon
approval by CSI, CSI shall give a return authorization number within two
(2) days from receiving request from NK. As promptly as possible, but not later
than ten (10) working days after CSI’s receipt of the defective Products, CSI
shall to the extent possible, repair the defective Product. CSI shall provide a
report together with any product being returned. Each Party shall bear own
shipping costs. Title and risk of loss or damage to the product shall pass to
the other party upon delivery to the other party’s carrier. CSI shall apply it
standard service rate to out of warranty repairs, unless the cost of repair is
estimated to exceed $200. In such cases,
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



NK shall have the right to approve in advance the nature and the amount of the
repair costs and expenses associated with the out of warranty Product requiring
repairs
     4. Spare Parts. The first sentence of Section 5.8 shall be replaced as
follows:
     CSI will make best effort to make compatible spare parts available on
reasonable commercial terms for a period of at least [*] from the delivery by
CSI of the Product in question.
     The balance of Section 5.8 of OEM Agreement remains the same.
     5. Forecast. Section 6.1 shall be replaced with the following:
     NK shall submit to CSI periodic forecasts of its anticipated requirement of
the Products for the subsequent five (5) month period on monthly basis. The
purchase forecasts are not binding on NK. The forecasts shall be provided in
good faith. CSI shall notify NK of any inability as a result of causes beyond
CSI’s control (i.e. Force Majeure) to supply according to NK’s forecasts no
later than four (4) weeks prior to the forecast date of shipment and in such
case shall inform NK of the maximum amount it is able to supply and its shipment
schedule.
     6. Acceptance upon shipment. This new section shall be added as Section 7.4
as follows:
     All sales of Products to NK shall be deemed accepted upon shipment by CSI
and title to the Products shall pass to NK upon delivery to NK’s carrier.
     By adding a new section, the section from 7.4 to 7.6 shall be changed to
Section 7.5 to 7.7.
     7. Non-conforming Products. The title of Section 7.4 shall be changed from
     Acceptance to Non-conforming Products, change Section number from 7.4 to
7.5 and shall be replaced as follows:
     NK shall inspect Products, based on the criteria for incoming inspection
which shall be separately and mutually agreed to by CSI and NK, and promptly
determine if any of the Products are non-conforming. Upon reasonable request,
CSI shall provide reasonable assistance to NK in order to determine whether any
of the Products are non-conforming. Non-conforming Products may be returned
freight prepaid to CSI after receipt of a return authorization number from CSI.
CSI shall issue a return authorization number within two (2) days from receiving
information from NK. No returns will be accepted without a return authorization
number. As promptly as possible, but not later than ten (10) working days after
CSI’s receipt of non-conforming Products, CSI shall, at its option and expense,
either repair or replace non-conforming Products. CSI shall provide a
repair/replacement report together with any goods being returned. Title and risk
of loss or damage to the products shall pass to the other party upon delivery to
the other party’s carrier. CSI will prepay transportation charges back to NK and
shall reimburse NK for any costs of transportation incurred by NK in connection
with the return to CSI of properly rejected goods. Other than as permitted in
this Section or under the terms of the warranty stated herein, goods may not be
returned to CSI.
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



     8. Product and Battery Warranty. Section 9.1 (a) shall be replaced with the
following: CSI represents and warrants that any Products supplied by CSI shall
be in accordance with the specifications and quality requirements specified in
this Agreement and shall be warranted to be free from defects or faults in
design, workmanship and materials for a period of [*] after delivery by CSI of
each Product to NK. With respect to batteries, they shall be supplied in
accordance with the specifications and quality requirements specified in this
Agreement and shall be warranted for a period of [*] after delivery by CSI to
NK.
     9. Addition of AED models 9131, 9231 and substitute models for
discontinuation Products.
     A revised Appendix 2, as attached hereto, shall replace the Appendix 2 of
the Agreement in its entirety. This revised Appendix 2 includes AED model 9131,
9231 and substitute Products for discontinued AED models 9200, 9100,
9100-D/9200-D and 9110-D/9210-D. NK has the option of ordering any of the
currently available models to include; 9100G, 9200G, 9131 and 9231.
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



     All other provisions of the OEM Agreement remain the same.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth below:

              Cardiac Science Inc.   Ninon Kohden Corporation
 
           
Signature:
  /s/ Raymond W. Cohen   Signature:   /s/ Kohei Ono              
Name:
  Raymond W. Cohen   Name:   Kohei Ono
Title:
  Chairman & CEO   Title   Corporate Director
 
          General Manager
 
          Engineering Operations
 
            Date: 3/16/2005   Date: 3/16/2005

 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 2
(Revised per Amendment No.1)
     Prices
     The price for the Products shall be as set forth herein and unless
expressly otherwise agreed by the Parties CSI shall sell and NK shall purchase
the Products at those prices.

          Nihon Kohden branded Product   Transfer Price
AED model 9100G-299 (includes display) G3 platform with display with 5 years
shelf life battery
    [*]  
 
       
AED model 9200G (includes display) biphasic G3 platform with display with
5 years shelf life battery
    [*]  
 
       
AED model 9131
       
G3 standard version with 5 years shelf life battery
    [*]  
 
       
AED model 9231
    [*]  
G3 standard version biphasic with 5 years shelf life battery
    [*]  
 
       
NK branded AED Electrodes
    [*]  
 
       
USB to RS-232 Plug in Adaptor
    [*]  
All prices are in US Dollars (USD). Any quantity can be ordered
    [*]  

AED Products package includes:
          One (1) defibrillator, one (1) extended life lithium battery, one
(1) user manual, one (1) serial cable and one (1) CD for Rescue Link. NK branded
Electrodes will be purchased separately.
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.

 